                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                EASTERN DIVISION



DAVID FRIEDEBERG                                                           PETITIONER


v.                              NO. 2:18-cv-00061 JM


MARY JO BULLARD and                                                     DEFENDANTS
COMMONWEALTH LAND AND TITLE



                                            ORDER


       The Court has received findings and recommendation from Magistrate Judge Patricia S.

Harris. After a careful review of the findings and recommendation, the timely objections received

thereto, and a de novo review of the record, the Court concludes that the findings and

recommendation should be, and hereby are, approved and adopted in their entirety as this Court’s

findings in all respects. The motions for summary judgment filed by defendants Mary Jo Bullard

and Commonwealth Land and Title are granted. See Docket Entry 31, 35. This case is dismissed,

and judgment will be entered for the defendants.

        IT IS SO ORDERED this 28th day of March, 2019.



                                            UNITED STATES DISTRICT JUDGE
